Case 16-34169-hdh11 Doc 968 Filed 02/20/19 Entered 02/20/19 12:11:55 Page 1 of 3

 

 

(a NAME: ValuePart, Incorporated

 

 

 

i NUMBER: 16-34169-HDH-11

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISON

FOR POST CONFIRMATION USE

QUARTERLY OPERATING REPORT
AND
QUARTERLY BANK RECONCILEMENT
In aevordarce with Tille 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have
examined the allached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank
Keeonellement and, to the best of my knowledge, these documents are true, correct and complete, Declaration of the
preparer (ether than responsible party), is based on all information of which preparer has any knowledge.

RESPONSIBLE PARTY:

Original Signuture of Responsible Party

 

 

 

 

Printed Name of Responsible Party Isa Passini
Title CEO
Date 2/6/2019

PREPARER:

Original Signature of Preparer
Printed Name of Preparer Gregory Miyake

Title Chief Accounting Officer

Date 2/6/2019

 

 

 
Case 16-34169-hdh11 Doc 968 Filed 02/20/19 Entered 02/20/19 12:11:55 Page 2 of 3

 

 

POST CONFIRMATION
QUARTERLY OPERATING REPORT

 

CASE NAME: ValuePart, Incorporated

 

 

 

CASE NUMBER: 16°34169-HDH-U

 

 

FISCAL QUARTER PERIOD: March 25, 2018 to June 23, 2018

i BEGINNING OF QUARTER CASIi BALANCE:

CASH RECEIPTS:
CASH RECEIPTS DURING CURKENT QUARTER:
(a), Cash receipts trom business operations
(b). Cash receipts from loan proceeds
(c). Cash receipts from contributed capital
(4), Gash receipts from tax refunds
(e), Cash receipts from other sources
2 TOTAL CASH RECEIPTS

CASH DISBURSEMENTS:

(A) PAYMENTS MADE UNDER THE PLAN:
(1). Administrative

(2). Secured Creditors

(3). Priority Creditors

(4). Unsecured Creditors

(5). Additional Plan Payments

(8) OTHER PAYMENTS MADE THIS QUARTER:
(1), General Business

(2). Other Disbursements

(3). Lean Paymients

3 TOTAL DISBURSEMENTS THIS QUARTER 42,818,921.07

 

4 CASH BALANCE END OF QUARTER ! 1 .78

 

 

 

 

 

 
Case 16-34169-hdh11 Doc 968 Filed 02/20/19 Entered 02/20/19 12:11:55 Page 3 of 3

 

 

 

FOST CONFIRMATION
QUARTERLY BANK RECONCILEMENT

 

ASE NAME; ValuePar, Incorinrated

 

 

CASE NUMBER: 16-34 169-HDH- 11

 

 

 

The reorganized debtor must curnplete the reconsilinion below for cach bank sceourl, including all yunusul, payroll

and (ax accmunls, ag well ao all savings and inivesunent acorns, money moarkal accounts, certificates of depasits, paveninieital
obligations, ele Avdiunts'with restricted funds should be identified by placing en asterisk next to the account number

Attach additional sheets fer cach bank neconuilement if nevesenry,

TOTAL

CASHIN:

 

#78" Must tis to Ling 4, Quarterly Operating Kapon

 

 

 

 

 
